               Case 20-10343-LSS          Doc 5662      Filed 07/21/21      Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

  In re:                                                  Chapter 11

  BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
  DELAWARE BSA, LLC,                                      (Jointly Administered)
                 Debtors.

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Adam A. Hachikian, Esq., of Fox Swibel Levin & Carroll LLP in this case.

Dated: July 20, 2021                            MORRIS JAMES LLP

                                                /s/ Carl N. Kunz, III
                                                Carl N. Kunz, III (DE Bar No. 3201)
                                                500 Delaware Avenue, Suite 1500
                                                Wilmington, DE 19801
                                                Telephone: (302) 888-6800

             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Illinois, and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with the Court’s Local Rules and
with Standing Order for District Fund revised 8/31/16. I further certify that the annual fee of $25.00
has been paid to the Clerk of Court for District Court.

Dated: July 20, 2021                                    /s/ Adam A. Hachikian
                                                        Adam A. Hachikian, Esq.
                                                        FOX SWIBEL LEVIN & CARROLL LLP
                                                        200 W. Madison Street, Suite 3000
                                                        Chicago, IL 60606
                                                        Telephone: (312) 380-4951

                                 ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




       Dated: July 21st, 2021                          LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE

13004790/1
